—Order unanimously affirmed without costs. Memorandum: Plaintiffs appeal from an order that granted, inter alia, the motion of defendant Weldcraft, Inc. and the cross motion of defendant Miller Electric Manufacturing Co. to dismiss the complaint pursuant to CPLR 3126 unless plaintiffs furnished supplemental responses to a demand for a bill of particulars within 30 days of the date of the order. Plaintiffs contend for the first time on appeal that Supreme Court erred in granting a conditional order of dismissal because no willful or contumacious conduct had been shown and thus have not preserved that contention for our review (see, Fischer v Zepa Consulting, 263 AD2d 946; Gorman v Ravesi, 256 AD2d 1134). The contention of plaintiffs that they could not provide a bill of particulars without first deposing defendants has no merit. CPLR 3106 does not provide for a particular order in which to conduct depositions. (Appeal from Order of Supreme
*864Court, Oswego County, Hurlbutt, J. — Discovery.) Present— Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.